Exhibit 10.11

 

EXECUTIVE CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Executive Agreement (“Agreement”) between Civeo Corporation, a Delaware
corporation (the “Company”), and Al Schoening (the “Executive”) is made and
entered into effective as of the date of      July 13, 2015                    
(the “Effective Date”).

 

WHEREAS, Executive is a key executive of the Company or a subsidiary; and

 

WHEREAS, the Company believes it to be in the best interests of its stockholders
to attract, retain and motivate key executives and ensure continuity of
management; and

 

WHEREAS, it is in the best interest of the Company and its stockholders if the
key executives can approach material corporate development decisions objectively
and without concern for their personal situation; and

 

WHEREAS, the Company recognizes that the possibility of a Change of Control (as
defined below) of the Company may result in the departure of key executives to
the detriment of the Company and its stockholders; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized this
Agreement and certain similar agreements in order to retain and motivate key
management and to ensure continuity of key management;

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

1.

Term of Agreement

 

 

(A)

This Agreement shall commence on the Effective Date and, subject to the
provisions for earlier termination in this Agreement, shall continue in effect
through the second anniversary of the Effective Date; provided, however,
commencing on the Effective Date and on each day thereafter, the term of this
Agreement shall automatically be extended for one additional day unless the
Board shall give written notice to Executive that the term shall cease to be so
extended in which event the Agreement shall terminate on the third anniversary
of the date such notice is given.

 

 

(B)

Notwithstanding anything in this Agreement to the contrary, this Agreement, if
in effect on the date of a Change of Control, shall automatically be extended
for the 24-month period following the Change of Control.

 

 

(C)

Termination of this Agreement shall not alter or impair any rights of Executive
arising hereunder on or before such termination.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.

Certain Definitions

 

 

(A)

“Cause” shall mean:

 

(i)     Executive’s conviction of (or plea of nolo contendere to) a felony,
dishonesty or a breach of trust;

 

(ii)     Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation regardless of whether a criminal conviction is obtained;

 

(iii)     Executive’s continued failure to devote substantially all of his
business time to the Company’s business affairs (excluding failures due to
illness, incapacity, vacations, incidental civic activities and incidental
personal time) which failure is not remedied within a reasonable time after
written demand is delivered by the Company, which demand identifies the manner
in which the Company believes that Executive has failed to devote substantially
all of his business time to the Company’s business affairs; or

 

(iv)     Executive’s unauthorized disclosure of confidential information of the
Company.

 

 

(B)

“Change of Control” shall mean any of the following:

 

(i)     any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;

 

(ii)     a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (i) are directors of the Company as of the
Effective Date, or (ii) are elected, or nominated for election, to the Board
with the affirmative votes of at least two-thirds of the Incumbent Directors at
the time of such election or nomination, but Incumbent Director shall not
include an individual whose election or nomination occurs as a result of either
(1) an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (2) an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;

 

(iv)     the stockholders of the Company approve a plan of complete liquidation
of the Company; or

 

(v)     the sale or disposition (other than a pledge or similar encumbrance) by
the Company of all or substantially all of the assets of the Company other than
to a subsidiary or subsidiaries of the Company.

 

For the avoidance of doubt, in no event will a redomicile transaction or
redomestication of the Company’s place of incorporation to Canada be deemed to
constitute a “Change of Control” for purposes of this Agreement.

 

 

(C)

“Date of Termination” shall mean the date the Notice of Termination is given
unless such Notice of Termination is by Executive in which event the Date of
Termination shall not be less than 30 days following the date the Notice of
Termination is given. Further, a Notice of Termination given by Executive due to
a Good Reason event that is corrected by the Company before the Date of
Termination shall be void.

 

 

(D)

“Good Reason” shall mean:

 

(i)     a material reduction in Executive’s authority, duties or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive duties or responsibilities materially
inconsistent with those of Executive in effect immediately prior to the Change
of Control;

 

(ii)     a material reduction of Executive’s compensation and benefits,
including, without limitation, annual base salary, annual bonus, and equity
incentive opportunities from those in effect immediately prior to the Change of
Control;

 

(iii)     the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 7 hereof; or

 

(iv)     the Company requires Executive, without Executive’s consent, to be
based at any office located more than 50 miles from the Company’s offices to
which Executive was based immediately prior to the Change of Control, except for
travel reasonably required in the performance of Executive’s duties.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Notwithstanding the above however, Good Reason shall not exist with respect to a
matter unless all of the following conditions are satisfied: (i) the condition
giving rise to Executive’s termination of employment must have arisen without
Executive’s consent; and (ii) (1) Executive must provide written notice to the
Company of such condition in accordance with Section 10 within 30 days of the
initial existence of the condition, (2) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Company
and (3) the date of Executive’s termination of employment must occur within 30
days after the expiration of the cure period set forth in (2) above.

 

For purposes of this Agreement, “Good Reason” shall be construed to refer to
Executive’s positions, duties, and responsibilities in the position or positions
in which Executive serves immediately before the Change of Control, but shall
not include titles or positions with subsidiaries and affiliates of the Company
that are held primarily for administrative convenience.

 

For the avoidance of doubt, in no event will a redomicile transaction or
redomestication of the Company’s place of incorporation to Canada be deemed to
constitute “Good Reason” for purposes of this Agreement.

 

 

(E)

“Notice of Termination” shall mean a written notice delivered to the other party
indicating the specific termination provision in this Agreement relied upon for
termination of Executive’s employment and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For this purpose,
termination of Executive’s employment shall be interpreted consistent with the
meaning of the term “Separation from Service” in Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) and applicable regulation
authority.

 

 

(F)

“Protected Period” shall mean the 18-month period beginning on the effective
date of a Change of Control.

 

 

(G)

“Target AICP” shall mean the targeted value of Executive’s annual incentive
compensation plan bonus for the year in which the Date of Termination occurs or
the fiscal year immediately preceding the Change of Control, whichever is a
greater amount.

 

 

(H)

“Termination Base Salary” shall mean Executive’s annual base salary at the rate
in effect at the time the Notice of Termination is given or, if a greater
amount, Executive’s annual base salary at the rate in effect immediately prior
to the Change of Control.

 

3.

No Employment Agreement.

 

 

(A)

This Agreement shall be considered solely as a “Change of Control severance
agreement” obligating the Company to pay Executive certain amounts of
compensation and to provide certain benefits in the event and only in the event
of Executive’s termination of employment for the specified reasons and at the
times specified herein. The parties agree that this Agreement shall not be
considered an employment agreement and that Executive is an “at will” employee
of the Company.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(B)

Unless otherwise agreed to in writing by the Company and Executive prior to the
termination of Executive’s employment, any termination of Executive’s employment
shall constitute an automatic resignation of Executive as an officer of the
Company and each affiliate of the Company, and an automatic resignation of
Executive from the Board and the board of directors of the Company (if
applicable) and from the board of directors or similar governing body of any
affiliate of the Company and from the board of directors or similar governing
body of any corporation, limited liability entity or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.

 

4.

Change of Control Severance Benefits

 

Subject to Section 12, if either (a) Executive terminates his employment during
the Protected Period for a Good Reason event or (b) the Company terminates
Executive’s employment during the Protected Period other than for Cause,
Executive shall receive the following compensation and benefits from the
Company:

 

 

(A)

Within 15 days of the expiration of the Release Period (as defined in Section
12), the Company shall pay to Executive in a lump sum, in cash, an amount equal
to 1.75 times the sum of Executive’s (i) Termination Base Salary and (ii) Target
AICP.

 

 

(B)

Notwithstanding anything in any Company stock plan or grant agreement to the
contrary, (i) all restricted shares, restricted stock units, phantom stock units
and any other equity based award of Executive shall become 100% vested and all
restrictions thereon shall lapse as of the expiration of the Release Period, and
the Company shall promptly deliver such shares (or cash in lieu of shares in the
case of phantom stock unit awards) to Executive and (ii) each then outstanding
stock option of Executive shall become 100% exercisable as of the expiration of
the Release Period and shall remain exercisable for 90 days following the lapse
of the Release Period.

 

 

(C)

Executive shall be fully vested in Executive’s accrued benefits under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans maintained by the Company for Executive’s
benefit as of the lapse of such sixty-day period except to that the extent the
acceleration of vesting of such benefits would violate any applicable law or
require the Company to accelerate the vesting of the accrued benefits of all
participants in such plan or plans, in which event the Company shall pay
Executive a lump sum amount, in cash, within 15 days of the lapse of such
sixty-day period, equal to the present value of such unvested accrued benefits
that cannot become vested under the plan for the reasons provided above.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(D)

For the 12-month period following the date of termination of Executive’s
employment with the Company, the Company shall continue to provide Executive and
Executive’s eligible family members with medical and dental health benefits at
least equal to those which would have been provided to Executive if Executive’s
employment had not been terminated. The medical and dental health benefits
coverage shall be provided at full cost to the Executive during the applicable
period. The Company shall also provide Executive with a lump sum payment within
15 days following the expiration of each of the two, sixth-month periods
following termination of Executive’s employment with the Company in such amount
that, after all taxes on that amount, shall be equal to the full cost, reduced
by the cost sharing applicable to active employees, of providing Executive and
Executive’s eligible family members with medical and dental health benefits
coverage during each such preceding six-month period. Notwithstanding the
foregoing, such benefits coverage shall not continue beyond the first sixty days
following termination of Executive’s employment with the Company, and the lump
sum payments shall not be paid, unless Executive complies with the requirements
of Section 12 hereof by executing a general release. Notwithstanding the
foregoing, if Executive becomes eligible to receive medical, dental and
disability benefits under another employer’s plans during the 12-month period
following the date of termination of Executive’s employment with the Company,
the Company’s obligations under this Section 4D shall be reduced to the extent
comparable benefits are actually received by Executive during such period, and
any such benefits actually received by Executive shall be promptly reported by
Executive to the Company. In the event Executive is ineligible under the terms
of the Company’s health and other welfare benefit plans or programs to continue
to be so covered during the 24-month period following the date of termination of
Executive’s employment with the Company, the Company shall provide Executive
with substantially equivalent coverage through other sources or will provide
Executive with a lump sum payment within 15 days following the expiration of
each of the two, six-month periods following termination of Executive’s
employment with the Company in such amount that, after all taxes on that amount,
shall be equal to the cost of providing Executive and Executive’s eligible
family members with medical and dental health benefits coverage during each such
preceding six-month period. Any lump sum shall be determined on a present value
basis using the interest rate provided in Section 1274(b)(2)(B) of the Code on
the Date of Termination.

 

 

(E)

For the period beginning on the date of termination of Executive’s employment
with the Company and ending on December 31 of the second calendar year following
the calendar year which includes the date of termination, or until Executive
accepts other employment, including as an independent contractor, with a new
employer, Executive shall be entitled to receive outplacement services, payable
by the Company, with an aggregate cost not to exceed 15% of Executive’s
Termination Base Salary, with an executive outplacement service firm reasonably
acceptable to the Company and Executive.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.

Parachute Taxes.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
payments and benefits provided for under this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Company
or any of its affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for
under this Agreement shall be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by Executive from
the Company and its affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount”(as defined in Section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full, whichever produces the better net after-tax position to Executive (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided in
kind hereunder in a similar order. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company. If a reduced payment or benefit is made
or provided and through error or otherwise that payment or benefit, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a parachute payment exists, exceeds one dollar ($1.00)
less than three times Executive’s base amount, then Executive shall immediately
repay such excess to the Company upon notification that an overpayment has been
made.

 

6.

Mitigation.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, except as
provided in Section 4D shall the amount of any payment or benefit provided for
in this Agreement be reduced by any compensation earned or benefit received by
Executive as the result of employment by another employer or self-employment, by
retirement benefits, by offset against any amount claimed to be owed by
Executive to the Company or otherwise. Executive shall not be entitled to
receive any severance payments or benefits pursuant to any Company severance
plan or program for employees in general.

 

7.

Successor Agreement.

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. Failure of the successor
to so assume shall constitute a breach of this Agreement and entitle Executive
to the benefits hereunder as if triggered by a termination by the Company other
than for Cause.

 

 

 
 

--------------------------------------------------------------------------------

 

 

8.

Indemnity.

 

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, loss, cost or expense (including attorney’s fees) of any
nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, then the Company shall promptly on written
request, indemnify Executive, advance expenses (including attorney’s fees) to
Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.

 

9.

Code Section 409A Restrictions.

 

 

(A)

Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Code, the regulations and other binding guidance promulgated thereunder
(“Section 409A”), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.

 

 

(B)

Notwithstanding anything in this Agreement to the contrary, if payment of any
amounts under this Agreement would be subject to additional taxes and interest
under Section 409A because the timing of such payments is not delayed as
provided in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder,
then any such payments that Executive would otherwise be entitled to during the
first six months following the date of the Executive’s termination of employment
with the Company shall be accumulated and paid on the first business day that is
six months after the date of the Executive’s termination of employment with the
Company, or such earlier date upon which such payments can be paid under Section
409A without being subject to such additional taxes and interest. If this
Section becomes applicable such that any payments are delayed, any payments that
are so delayed shall accrue interest on a non-compounded basis, from the date
they would otherwise have been made absent such delay to the actual date of
payment, at the prime or base rate of interest announced by Wells Fargo Bank (or
any successor thereto) at its principal office in Houston, Texas on the date of
such termination, which shall be paid in a lump sum on the actual date of
payment of the delayed payments.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(C)

Notwithstanding anything in this Agreement to the contrary, if benefits to be
made available under this Agreement would be subject to additional taxes and
interest under Section 409A because the provision of such benefits is not
delayed for the first six months following the date of the Executive’s
termination of employment with the Company as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, such benefits shall
not be delayed; however, the Executive shall pay to the Company, at the time or
times such benefits are provided, the fair market value of such benefits, and
the Company shall reimburse the Executive for any such payments on the fifth
business day following the expiration of such six-month period.

 

 

(D)

Executive hereby agrees to be bound by the Company’s determination of its
“specified employees” (as such term is defined in Section 409A) in accordance
with any of the methods permitted under the regulations issued under Section
409A.

 

10.

Notice.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and delivered by United States
certified or registered mail (return receipt requested, postage prepaid) or by
courier guaranteeing overnight delivery or by hand delivery (with signed receipt
required), addressed to the respective addresses set forth below, and such
notice or communication shall be deemed to have been duly given two days after
deposit in the mail, one day after deposit with such overnight carrier or upon
delivery with hand delivery. The addresses set forth below may be changed by a
writing in accordance herewith.

 

Company:
Civeo Corporation
333 Clay Street, Suite 4980
Houston, Texas 77002
Attn: Chairman of the Board

Executive:
Al Schoening
_____________________
_____________________

 

 

11.

Arbitration.

 

The parties agree to resolve any claim or controversy arising out of or relating
to this Agreement, including but not limited to the consequences of any
termination of employment of Executive, by binding arbitration under the Federal
Arbitration Act before one arbitrator in Houston, Texas, administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The fees and expenses of the arbitrator shall be
borne solely by the non-prevailing party or, in the event there is no clear
prevailing party, as the arbitrator deems appropriate. Except as provided above,
each party shall pay its own costs and expenses (including, without limitation,
attorneys’ fees) relating to any mediation/arbitration proceeding conducted
under this Section 11.

 

 
 

--------------------------------------------------------------------------------

 

 

 

12.

Waiver and Release.

 

As a condition to the receipt of any payment or benefit as a severance payment
under Section 4 of this Agreement, Executive must first execute and deliver to
the Company a binding general release, as prepared by the Company in
substantially the form attached hereto as Exhibit A, that releases the Company,
its officers, directors, employees, agents, subsidiaries and affiliates from any
and all claims and from any and all causes of action of any kind or character
that Executive may have arising out of Executive’s employment with the Company
or the termination of such employment, but excluding (i) any claims and causes
of action that Executive may have arising under or based upon this Agreement,
and (ii) any vested rights Executive may have under any employee benefit plan or
deferred compensation plan or program of the Company. The general release
described above must be effective and irrevocable within 55 days after the date
of Executive’s termination of employment with the Company (the “Release
Period”).

 

13.

Employment with Affiliates.

 

Employment with the Company for purposes of this Agreement includes employment
with any entity in which the Company has a direct or indirect ownership interest
of 50% or more of the total combined voting power of all outstanding equity
interests, and employment with any entity which has a direct or indirect
interest of 50% or more of the total combined voting power of all outstanding
equity interests of the Company.

 

14.

Governing Law.

 

 

(A)

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

 

(B)

EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS AGREEMENT.

 

 

15.

Entire Agreement.

 

This Agreement is an integration of the parties’ agreement and no agreement or
representatives, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement hereby expressly terminates,
rescinds and replaces in full any prior agreement (written or oral) between the
parties relating to the subject matter hereof.

 

16.

Withholding of Taxes.

 

The Company shall withhold from all payments and benefits provided under this
Agreement all taxes required to be withheld by applicable law.

 

 

 
 

--------------------------------------------------------------------------------

 

 

17.

Beneficiary.

 

In the event Executive dies before receiving the lump sum severance payment to
which Executive was entitled hereunder, Executive’s spouse or, if there is no
spouse, the beneficiary designated by Executive under the Company-sponsored
group term life insurance plan, shall receive such payment.

 

[End of Page]

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

 

 

CIVEO CORPORATION  

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bradley J. Dodson 

 

 

Name: Bradley J. Dodson

 

Title: President & CEO  

 

 

 

 

 

 

 

EXECUTIVE  

 

 

 

 

 

 

 

/s/ Al Schoening

 



Name: Al Schoening

Title: Senior Vice President, HR / HSE




 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Agreement”) is made and entered into
effective as of the ______ day of __, 20__ by and between Civeo Corporation, a
Delaware corporation (“Employer”), and Al Schoening (“Executive”) (collectively,
the “Parties”). Reference is made herein to the Employment Agreement effective
as of __________ between Employer and Executive. Capitalized terms used herein
but not otherwise defined in this Agreement shall have the meanings given such
terms in the Employment Agreement.

 

 

18.

Termination of Employment.

 

Effective as of _____________, 20__ (the “Separation Date”), Executive’s
employment has been terminated and he has resigned from and any and all
positions he has held with Employer and any affiliates.

 

 

19.

Separation Benefits.

 

In satisfaction of the [Executive / Executive Change of Control] Agreement and
in consideration of Executive’s execution (without revocation) of this Agreement
and his release of all claims as provided in this Agreement, and Executive’s
other agreements herein, Employer agrees to provide Executive with the following
benefits, less all required withholding and other authorized deductions,
provided that the Waiver Effective Date (as defined in Section 14) has occurred
on or before lapse of 55 days following Separation Date (the “Release Period”):

 

(i)     [Insert severance benefits under Section 4 of the Executive Change of
Control Agreement, as applicable]

 

 

20.

Other Benefits.

 

Employer shall pay all accrued but unpaid base salary and all accrued but unused
vacation pay to Executive in a lump sum in cash as soon as practicable after the
Separation Date.

 

 

21.

No Other Compensation.

 

Except as set forth in Sections 2 and 3 above, Executive shall not be entitled
to any other salary, commission, bonuses, employee benefits (including long and
short term disability, 401(k), and pension), expense reimbursement or
compensation from Employer or its affiliates after the Separation Date and all
of Executive’s rights to salary, commission, bonuses, employee benefits and
other compensation hereunder which would have accrued or become payable after
the Separation Date from Employer (other than vested benefits under Employer’s
employee benefit plans which are payable to Executive pursuant to the terms and
conditions set forth in the applicable plan documents) shall cease upon the
Separation Date, other than those expressly required under applicable law (such
as the Consolidated Omnibus Budget Reconciliation Act of 1985).

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

22.

General Release.

 

In consideration of the payments to be made hereunder and having acknowledged
the above-stated consideration as full compensation for and on account of any
and all injuries and damages which Executive has sustained or claimed, or may be
entitled to claim, Executive, for himself, and his heirs, executors,
administrators, successors and assigns, does hereby release, forever discharge
and promise not to sue Employer, its parents, subsidiaries, affiliates,
successors and assigns, and its past and present officers, directors, partners,
employees, members, managers, shareholders, agents, attorneys, accountants,
insurers, heirs, administrators, executors (collectively the “Released Parties”)
from any and all claims, liabilities, costs, expenses, judgments, attorney fees,
actions, known and unknown, of every kind and nature whatsoever in law or
equity, which Executive had, now has, or may have against the Released Parties
relating in any way to Executive’s employment with Employer or termination
thereof, including but not limited to, all claims for contract damages, tort
damages, special, general, direct, punitive and consequential damages,
compensatory damages, loss of profits, attorney fees and any and all other
damages of any kind or nature; all contracts, oral or written, between Executive
and any of the Released Parties except as otherwise described herein; any
business enterprise or proposed enterprise contemplated by any of the Released
Parties, as well as anything done or not done prior to and including the date of
execution of this Agreement. Nothing in this Agreement shall be construed to
release Employer from any obligations set forth in this Agreement.

 

Executive understands and agrees that this release and covenant not to sue shall
apply to any and all claims or liabilities arising out of or relating to
Executive’s employment with Employer and the termination of such employment,
including, but not limited to: claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, as amended; the Americans with Disabilities Act; and Title VII of the
Civil Rights Act, as amended, the Civil Rights Act of 1991; 42 U.S.C. § 1981,
the Employee Retirement Income Security Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985 as amended, the Rehabilitation Act of 1973, the Equal
Pay Act of 1963 (EPA) as well as any claims regarding wages; benefits; vacation;
sick leave; business expense reimbursements; wrongful termination; breach of the
covenant of good faith and fair dealing; intentional or negligent infliction of
emotional distress; retaliation; outrage; defamation; invasion of privacy;
breach of contract; fraud or negligent misrepresentation; harassment; breach of
duty; negligence; discrimination; claims under any employment, contract or tort
laws; claims arising under any other federal law, state law, municipal law,
local law, or common law; any claims arising out of any employment contract,
policy or procedure; and any other claims related to or arising out of his
employment or the separation of his employment with Employer.

 

In addition, Executive agrees not to cause or encourage any legal proceeding to
be maintained or instituted against any of the Released Parties.

 

This release does not apply to any claims for unemployment compensation or any
other claims or rights which, by law, cannot be waived, including the right to
file an administrative charge or participate in an administrative investigation
or proceeding; provided, however that Executive disclaims and waives any right
to share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

23.

Acknowledgement of Waiver of Claims under ADEA.

 

Executive expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging Employer and its respective
present and former parents, subsidiaries, divisions, affiliates, branches,
insurers, agencies, and other offices from all rights or claims he has or may
have against Employer including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
including, but not limited to, all claims of age discrimination in employment
and all claims of retaliation in violation of ADEA. Executive further
acknowledges that the consideration given for this waiver of claims under the
ADEA is in addition to anything of value to which he was already entitled in the
absence of this waiver. Executive further acknowledges: (a) that he has been
informed by this writing that he should consult with an attorney prior to
executing this Agreement; (b) that he has carefully read and fully understands
all of the provisions of this Agreement; (c) he is, through this Agreement,
releasing Employer from any and all claims he may have against it; (d) he
understands and agrees that this waiver and release does not apply to any claims
that may arise under the ADEA after the date he executes this Agreement; (e) he
has at least 211 days within which to consider this Agreement; and (f) he has
seven days following his execution of this Agreement to revoke the Agreement (as
provided in Section 14 of this Agreement); and (g) this Agreement shall not be
effective until the revocation period has expired and Executive has signed and
has not revoked the Agreement.

 

 

24.

Confidential Information and Protective Covenants.

 

The Parties agree that all terms and provisions of Section 14 of the Employment
Agreement related to Confidential Information, Non-Competition and
Non-Solicitation shall remain in full force and effect for the applicable period
following the Separation Date as provided in the Employment Agreement. Executive
represents that he has complied with Section 14 of the Employment Agreement
related to the return of Employer’s Confidential Information and other Employer
property.

 

 

25.

Non-Disparagement.

 

Executive shall not, directly or indirectly, make or cause to be made and shall
use his best efforts to cause the officers, directors, employee, agents and
representatives of any entity or person controlled by Executive not to make or
cause to be made, any disparaging, denigrating, derogatory or other negative,
misleading or false statement orally or in writing to any person or entity,
including members of the investment community, press, and customers, competitors
and advisors to Employer, about Employer, its shareholders, subsidiaries or
affiliates, their respective officers or members of their boards of directors,
or the business strategy or plans, policies, practices or operations of
Employer, its shareholders, subsidiaries or affiliates; provided, however, that
(i) nothing in this Agreement shall prohibit Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, and (ii) Executive does not need prior authorization
from the Employer to make any such reports or disclosures and Executive is not
required to notify the Employer that he has made such reports or disclosures.

 

 

--------------------------------------------------------------------------------

1  If termination is part of a group for purposes of ADEA, increase to 45 days
and include required demographic information

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

26.

Cooperation Agreement.

 

Executive acknowledges that in the course of his employment with Employer,
Executive has gained knowledge and experience and/or was a witness to events and
circumstances that may arise in or relate to Employer’s defense or prosecution
of current or subsequent proceedings. Executive agrees to cooperate fully with
Employer’s reasonable request as a witness and/or consultant in defending or
prosecuting claims of all kinds, including but not limited to, any litigation,
administrative actions or arbitrations.

 

 

27.

Resolution of Claims.

 

The provisions of this Agreement are contractual and not merely recitals and are
intended to resolve disputed claims. No party hereto admits liability of any
kind and no portion of this Agreement shall be construed as an admission of
liability.

 

 

28.

No Assignment of Claims.

 

Executive and Employer represent, recognizing that the truth of the following
representation is a material consideration upon which this Agreement is based,
that they have not heretofore assigned or transferred, or purported to assign or
transfer, to any person or entity, any claim or any portion thereof, or interest
therein relating to any claims being released by any party to this Agreement,
and that they are unaware of any other entity having any interest in such
claims, and agree to indemnify and hold the other party harmless from and
against any and all claims, based on or arising out of any such third-party
interest in, or assignment or transfer, or purported assignment or transfer of,
any claims, or any portion thereof or interest therein.

 

 

29.

Governing Law.

 

(a)     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

(b)     EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, FOR THE
PURPOSES OF ANY PROCEEDING ARISING OUT OF THIS AGREEMENT.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

30.

Sufficient Time to Review.

 

Executive acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Agreement and that he has, in fact, read and
reviewed this Agreement; (b) that he has the right to consult with legal counsel
regarding this Agreement and is encouraged to consult with legal counsel with
regard to this Agreement; (c) that he has had (or has had the opportunity to
take) 212 calendar days to discuss the Agreement with a lawyer of his choice
before signing it and, if he signs before the end of that period, he does so of
his own free will and with the full knowledge that he could have taken the full
period; (d) that he is entering into this Agreement freely and voluntarily and
not as a result of any coercion, duress or undue influence; (e) that he is not
relying upon any oral representations made to him regarding the subject matter
of this Agreement; (f) that by this Agreement he is receiving consideration in
addition to that which he was already entitled; and (g) that he has received all
information he requires from Employer in order to make a knowing and voluntary
release and waiver of all claims against Employer.

 

 

31.

Revocation/Payment.

 

Executive acknowledges and agrees that he has seven days from the date of the
execution of this Agreement within which to rescind or revoke this Agreement by
providing notice in writing to Employer. To revoke this Agreement, Executive
must deliver written notice of such revocation to [Name, Title, Address] no
later than [Date]. Executive further understands that the Agreement will have no
force and effect until the end of that seventh day (the “Waiver Effective
Date”), and that he will receive the benefits identified in Section 2 above
after the Waiver Effective Date and following Employer’s receipt of the
Agreement as executed by Executive if the Agreement is not revoked. If Executive
revokes the Agreement pursuant to this Section 14, Employer will not be
obligated to provide Executive with the separation payments identified in
Section 2 and other benefits described in this Agreement, and this Agreement
shall be deemed null and void.

 

 

32.

Taxes.

 

All payments made by Employer under this Agreement will be subject to applicable
federal, state and local taxes, and withholdings required for the same, which
taxes will be the responsibility of Executive. Executive is hereby advised to
consult immediately with his own tax advisor regarding the tax consequences of
this Agreement.

 

 

33.

Entire Agreement; Severability.

 

This Agreement constitutes the entire agreement and understanding between the
Parties and each of their affiliates (including, without limitation, the
Released Parties) and replaces, cancels and supersedes any prior agreements and
understandings relating to the subject matter hereof including, without
limitation, the Employment Agreement, except as expressly provided herein, and
all prior representations, agreements, understandings and undertakings among the
parties hereto with respect to the subject matter hereof are merged herein. The
Parties agree that this Agreement is the entire agreement between the parties
relating to the subject matter hereof, and that there is no agreement,
representation or other inducement for the execution of this Agreement other
than the consideration recited herein.

 

 

--------------------------------------------------------------------------------

2 Increase to 45 days in the event termination is part of a group under ADEA.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Should any provision of this Agreement be found to be invalid or unenforceable,
the remaining provisions of this Agreement shall be deemed to be in full force
and effect, at Employer’s sole discretion, to the fullest extent permitted by
law. Any waiver of any term or provision of this Agreement shall not be deemed a
continuing waiver and shall not prevent Employer from enforcing such provision
in the future.

 

 

34.

Section 409A.

 

Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. §1.409A-2(b), and is intended to be: (a) exempt from Section 409A of
the Internal Revenue Code of 1986, the regulations and other binding guidance
promulgated thereunder (“Section 409A”), including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4), or (b) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.

 

 

35.

Binding Effect.

 

This Agreement shall be binding on and inure to the benefit of each of the
parties hereto, as well as their respective successors, assigns, heirs,
executors and administrators.

 

EMPLOYEE AFFIRMS THAT HE HAS CONSULTED WITH HIS ATTORNEY OR HAS HAD AN
OPPORTUNITY TO DO SO PRIOR TO SIGNING THIS AGREEMENT AND THAT HE IS EXECUTING
THE AGREEMENT VOLUNTARILY AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CIVEO CORPORATION

 

 

By:     

Name:     Bradley J. Dodson          

Title:     President & CEO          

 

 

 

EXECUTIVE

 

 

Name: Al Schoening

Title: Senior Vice President, HR / HSE

 

 